ON REHEARING.
In stating that the amount of the counterclaim was $1,238, the court had in mind only that part of the counterclaim which was in controversy on the ap*94peal, arid was based on the shortage in the wire. In stating that it was conceded that the company furnished ■ everything named in the contract, and the articles which it furnished were not defective, the court had in mind only that part of the counterclaim which it was discussing; that is, so much of it as was based upon a shortage in the wire. The court did .not pass on the question whether the other things were defective, or whether anything was short that was called for in the writing, outside of the wire which was the subject matter of the appeal. The opinion of the court in no manner determined whether the defendant may recover damages on the other items of his counterclaim. These matters are left to be determined by the circuit court on their merits upon a retrial of the case.
Petition overruled.